Citation Nr: 1708801	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Brandon M. Selinsky, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1960 to November 1960 and on active duty from January 1962 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and in October 2012 he testified at a videoconference RO hearing before a Decision Review Officer.  Transcripts of both hearings are of record.

In a November 2014 decision, the Board reopened the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability and denied the claim on the merits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the issue back to the Board pursuant to a January 2016 Court Order based on a January 2016 Joint Motion For Partial Remand.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.

2.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss disability was caused by exposure to acoustic trauma during service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he has a bilateral hearing loss disability due to experiencing acoustic trauma during ACDUTRA and active duty service.  Following a thorough review of the evidence of record, the Board finds that the Veteran's current bilateral hearing loss disability cannot be reasonably disassociated from his active duty service and that service connection for a bilateral hearing loss disability is warranted.

Given the Board's grant of service connection, there is no need to discuss VA duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefit sought.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Throughout the period of the claim, the Veteran has had a current diagnosis of a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

Regarding in-service incurrence, the Veteran asserts that he was exposed to loud noise while performing artillery and weapons training during ACDUTRA and while stationed in Germany on active duty service.  The Veteran's service personnel records confirm his service in Germany.  In a February 2012 statement, the Veteran reported that during ACDUTRA he was exposed to acoustic trauma from grenades, 105 Howitzers, and firing hundreds of rounds for several weeks.  While stationed in Germany, he was assigned to a .45 caliber pistol team for approximately eight months and he fired between 100 to 200 rounds a day, three to five times a week, without the use of hearing protection.  The Veteran also indicated that he has had difficulty hearing since he left the military, to include misunderstanding words and difficulty with background noise.  The Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and concedes exposure to acoustic trauma.  See 38 U.S.C.A. § 1154(a) (West 2014).

Accordingly, the Board turns to whether there is a causal relationship between the Veteran's currently diagnosed bilateral hearing loss disability and his exposure to acoustic trauma during service.  The Veteran first noticed poor hearing in the early 1970s when he bought his first hearing aids and he first had professional hearing aids fitted in the 1990s.  Following the Veteran's active duty service, he worked for VA briefly and then for thirty years with the U.S. Postal Service as a letter carrier; there is no evidence of any occupational exposure to loud noise following his active duty service.

The Veteran attended an August 2012 VA examination and the examiner diagnosed bilateral sensorineural hearing loss and provided an opinion that it was less likely than not the Veteran's hearing loss was caused by his exposure to acoustic trauma during service.  The examiner reasoned, in part, that there was no change in the Veteran's hearing or any threshold shifts during his active duty service.  In a January 2016 Joint Motion to Remand, the parties found this examination was inadequate because there was, in fact, a threshold change noted during service, and the examiner failed to acknowledge and explain the significance or insignificance of this difference.

The Veteran's claim was remanded in March 2016 to obtain a new medical opinion regarding the etiology of his hearing loss.  The August 2012 VA examiner provided a March 2016 addendum opinion explaining that the threshold shift documented in the Veteran's claims file represented normal variance between one testing occasion and another.  The examiner further reasoned that the Veteran's threshold shift of 10 decibels was still well within the normal range of hearing, which supports the conclusion that there was no significant change in hearing.  The examiner again provided a negative etiology opinion and cited to supporting medical literature.

In support of his claim, the Veteran submitted an April 2013 private medical opinion from C. B., M.D.  Although Dr. C. B. did not perform an examination of the Veteran, he did review the Veteran's medical record and interview him on the phone.  Dr. C. B. opined that there was at least a 50 percent probability that the Veteran's hearing loss disability was due to his active military service and provided several reasons for this conclusion.  Notably, Dr. C. B. found, among other things, that the Veteran was exposed to acoustic trauma during service, his hearing loss disability at age 70 was far worse than would be expected for someone his age, his records do not support another more plausible etiology for his current hearing loss pathology or other risk factors (in or out of service), and that the Veteran's symptoms have been continuous since discharge.

The Board finds the March 2016 VA addendum opinion and the April 2013 private medical opinion to be of equal probative weight.  Both examiners had a complete and accurate understanding of the Veteran's medical history and exposure to acoustic trauma and they provided well-reasoned medical opinions with supporting rationale. 

Resolving all reasonable doubt in the Veteran's favor, given the credible and competent evidence of exposure to acoustic trauma while in service, evidence of a current bilateral hearing loss disability as defined by VA regulation, and opposing medical opinions, which have been afforded equal probative value, service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


